Citation Nr: 9926194	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis with 
headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1996 to February 
1997.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.

In the August 1997 decision, the RO also denied the veteran's 
claim of entitlement to service connection for a personality 
disorder.  In December 1997, the RO received the veteran's 
notice of disagreement with its decision, wherein the veteran 
characterized her personality disorder claim as a claim based 
on "depression."  The RO provided her with an April 1998 
statement of the case which solely addressed the issue of 
service connection for "personality disorder/depression."  
The veteran was informed that she was not entitled to service 
connection for a personality disorder because said disorder 
is not a disease or injury within the meaning of the 
applicable VA regulations governing service connection.  See 
38 C.F.R. 3.303(c) (1998).  In her substantive appeal which 
was received in February 1998 the veteran only addressed the 
issue of service connection for sinusitis and headaches.  A 
claimant's substantive appeal perfects the filing of the 
notice of disagreement and frames the issues to be considered 
by the Board.  The veteran did not address the issue of 
service connection for a personality disorder or depression 
in either the substantive appeal or in any other 
communication received since the RO issued the statement of 
the case.  Accordingly, the issue of service connection for a 
personality disorder and/or depression has not been perfected 
for appellate review.  38 C.F.R. § 20.202; Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991); Sondel v. Brown, 6 
Vet. App. 218; 220 (1994).

In March 1998, the veteran submitted to the RO an undated 
medical examination report not previously of record, signed 
by K. McGee.  By way of her representative's March 1999 
letter to the RO, the veteran waived her right to have this 
evidence reviewed by the agency of local jurisdiction prior 
to review by the Board.  See 38 C.F.R. § 20.1304(c) (1998).  
That waiver is valid, and the Board may proceed, reviewing 
all evidence of record.  Id.


FINDINGS OF FACT

1.  The veteran had an allergic rhinitis disorder that 
existed prior to service, and it is not contended otherwise.

2.  The preponderance of the evidence shows that the 
veteran's allergic rhinitis did not increase in severity 
during service.

3.  No competent evidence is of record that tends to link the 
veteran's current sinusitis with headaches disorder to her 
military service. 


CONCLUSIONS OF LAW

1.  The veteran's allergic rhinitis was not incurred in or 
aggravated by her military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.380 (1998).

2.  The veteran's claim of entitlement to service connection 
for sinusitis with headaches is not well grounded.  
38 U.S.C.A. §§ 1110, 1153, 5107(a); 38 C.F.R. §§ 3.303, 
3.304, 3.380 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's DD Form 214 reflects that she 
served in the Navy from March 1996 until February 1997, when 
she was discharged from the military due to a personality 
disorder.  The veteran filed a claim in July 1997 for 
compensation for a personality disorder, sinusitis, and 
headaches.  Pursuant to her claim, the RO obtained the 
veteran's service medical records.

On the health history that the veteran completed during a 
March 1995 enlistment examination, the veteran reported that 
she suffered from hay fever and was allergic to dog hair, 
sage brush, and dust.  She reported that she treated her 
allergies with over-the-counter and prescription medication.  
She indicated that she did not suffer from sinusitis.  She 
also reported that she was hospitalized for two days in 
December 1988 with pneumonia.  The physician commented that 
there was "no wheezing from hay fever," but only sneezing 
and itchy eyes.  The veteran was found to be not qualified 
for service at that time because she was overweight.

Service records reflect that the veteran entered service in 
late March 1996.  Service medical records reflect that she 
was examined for service in May 1996.  At this time the 
veteran reported a history of hay fever, asthma, and 
shortness of breath, and that she was taking Seldane for hay 
fever symptoms.  Clinical evaluation revealed that her nose 
was congested with yellow discharge.  Her sinuses were tender 
and post nasal drip was noted in her throat.  She was 
referred for an ENT consult which resulted in a diagnosis of 
mild seasonal allergic rhinitis.  An evaluation for sinusitis 
noted that the veteran presented complaints of nasal 
congestion, headaches, and a cough.  Diagnosis on initial 
examination was clinical sinusitis.  The veteran returned for 
ENT consultation in June 1996.  An undated Allergic Rhinitis 
Worksheet, apparently completed in connection with the June 
1996 ENT consultation, reflects that the veteran had one 
episode of sinusitis in May 1996.  The veteran also reported 
on the worksheet a history of rhinorrhea, lacrimation, 
sneezing, congestion, and itching which all occurred from two 
to four weeks in the Spring.  Symptoms noted at the June 1996 
ENT examination included nasal congestion and headache.  
Physical examination revealed that the veteran's ears, nose, 
mouth, and oropharynx were all within normal limits.  
Examination was negative for sinusitis.  The impression was 
mild seasonal allergic rhinitis.

In an October 1996 record of an aeromedical evaluation, the 
boxes used to indicate whether the veteran was then suffering 
from headaches, ear/sinus block, or asthma were all checked 
"no."

A dental care health record dated in December 1996 reflects 
that the veteran presented with complaint of headaches, and 
that she opined they were caused by her wisdom teeth.  After 
X-ray examination, the service physician assessed that the 
headaches were not caused by the veteran's wisdom teeth but 
possibly by temporomandibular disorder (TMD).  Further 
examination after referral reflects an assessment of 
"tension type headache," probably contributed to by TMD.

During her discharge from service examination in February 
1997, the veteran reported that she was in "good health."  
She also reported that she tended to get frequent headaches, 
that she had "severe sinusitis" while in boot camp, and 
"have been diagnosed with hay fever in [the] past."  The 
service physician noted the veteran's history of "frequent 
sinus/hay fever," and opined that it was not considered 
disabling.  Clinical evaluation reflects that the veteran's 
nose and sinuses were "normal."

In an August 1997 decision, the RO denied the veteran's claim 
of service connection for sinusitis on the ground that no 
permanent sinusitis disorder was established by her service 
records.  Rather, the RO held that the official diagnosis 
given by service records was seasonal allergic rhinitis, 
which was also held to be in the nature of a constitutional 
or developmental disorder, and therefore incapable, as a 
matter of law, of being service connected.  The veteran's 
claim of service connection for headaches was found to be not 
well grounded on the ground that the evidence of record did 
not establish that the veteran's headaches were either 
incurred in or aggravated by service.  The veteran filed her 
notice of disagreement with the above decision in December 
1997.

Subsequent to the August 1997 denial of her claims, the RO 
obtained medical records reflecting that the veteran 
presented to a private urgent care center in May 1997 with 
complaint of severe headache that had lasted one week, and of 
sinus pain and pressure in her forehead and right cheek.  The 
veteran stated at intake that she believed her headache was 
related to a sinus infection.  The treating physician 
provided no diagnosis.

Also of record, but submitted after the RO's initial denial 
of the veteran's claim is a November 1997 letter from D. 
Parry, M.D., which reflects that the veteran was examined by 
Dr. Parry in September 1997.  Dr. Parry's report reflects in 
pertinent part:

[The veteran] . . . was originally 
evaluated . . . in 1988 by [W. Brydon, 
M.D.]  Dr. Brydon has since retired, 
having last evaluated [the veteran] in 
December 1996.  I evaluated her in clinic 
September 11, 1997.

[The veteran] was originally diagnosed in 
1988 with seasonal and perennial allergic 
rhinitis.  She had been hospitalized for 
pneumonia in 1987.  Over the years, it 
was considered that she might possibly 
have some very mild asthma, but this was 
never proven by pulmonary function tests, 
which were always in the normal range. 
Reportedly, she had increased nasal and 
ocular allergy symptoms while serving [in 
the Navy].  She was treated for an asthma 
exacerbation that began while she was 
running vigorously.  Also while in the 
Navy, she experienced headaches that she 
associated with her allergies and were 
felt generally on the top of her head.  
Examination was unremarkable, except for 
some forced expiratory wheeze in the 
lungs bilaterally.  Spirometry was 
entirely within normal limits.

Additional private outpatient records reflect that the 
veteran was examined in January 1997 and diagnosed with 
urinary tract infection after presenting with complaint of 
sinus infection and a sore throat.  Symptoms noted included 
headaches, which increased in pain when the veteran bent 
over.  The record reflects that she presented in March 1998 
with complaint of ear pain, stuffy/runny nose, sore throat, 
cough, and headache.  Impression at that time was sinusitis.

At the veteran's request, the RO attempted in June 1998 to 
obtain of X-rays allegedly taken of the veteran at the Great 
Lakes Naval Training Center.  The RO received no reply to its 
requests for the X-rays.

The RO reconsidered the veteran's claim in light of the 
additional evidence received since its August 1997 decision.  
In a February 1999 supplemental statement of the case, the RO 
upheld the prior denial of the veteran's claim, finding that 
there was "no evidence that the condition permanently 
worsened as a result of service."  The RO also informed the 
veteran that allergic rhinitis, sinusitis, and headaches were 
considered together "because these symptoms and conditions 
constantly overlap."  The RO also noted that the record did 
not contain any diagnosis of headaches as a separate 
disability, and as such "are obviously a symptom of other 
conditions, not a separate disease."  Regarding the X-rays 
that it unsuccessfully tried to obtain, the RO found that 
"since it is documented that she was treated for sinusitis 
on May 9, 1996, having the X-rays of the sinuses would only 
confirm information already known."

The RO certified the veteran's allergic rhinitis claim for 
appellate review on March 2, 1999, and the claims file was 
transferred to the Board on March 15, 1999.  On March 16, 
1999, the RO received additional evidence from the veteran in 
the form of a medical examination report signed by K. McGee.  
As noted above, the veteran also filed a waiver allowing for 
the Board to consider the additional evidence on appeal in 
lieu of initial consideration by the RO.  

K. McGee's examination record is undated but reflects that 
the veteran was examined when she was 20 years old, which 
would place the date of the examination between July 29, 
1997, and July 29, 1998.  The veteran presented with 
complaint of a sinus infection, and symptoms included 
purulent nasal and post nasal drainage, a cough, some 
hoarseness, and a sore throat.  She also complained of 
"a very stuffy nose, itchy watery eyes, profuse rhinorrhea, 
etc."  The examiner noted that "upon further probing, she 
admits that she does have chronic allergic disease."  The 
veteran also reported that she was allergic to cats, dogs, 
grasses, and trees.  Examination of the veteran's eyes 
revealed evidence of allergic conjunctivitis.  Her ear canals 
and drums were basically normal with no evidence of 
retraction or effusion.  Examination of her nose revealed 
"very boggy, hypertrophic turbinates which are currently 
red, suggesting an active infection."  The veteran's nose 
was found to be "very tight and hard to see far posterior to 
decide whether there is much of a septal deviation or any 
other pathology back there."  The veteran's throat revealed 
some posterior redness, some hypertrophy of the lymphoid 
follicles of the posterior pharynx, and some purulent post 
nasal drainage.  Diagnoses were chronic allergic 
rhinosinusitis and acute infectious sinusitis, possible 
chronic infectious sinusitis.  The examiner reported that he 
talked to the veteran at great length about allergy 
treatment.


Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or a claim capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  However, this rule does 
not mean that any manifestation of disease in service will 
necessarily permit service connection at some later date.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.; Savage, 10 
Vet. App. at 498.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  This presumption attaches only where there has 
been an induction examination in which the later-complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulation provides expressly 
that the term "noted" denotes "[o]nly such conditions as 
are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions", 38 C.F.R. § 3.304(b)(1). 

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during active service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded, however, where the disability underwent 
no increase in severity during service.  Id.

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


Analysis of Allergic Rhinitis Claim.  When the veteran was 
initially examined for service in March 1995, she reported a 
history of hay fever, but no pertinent abnormality was 
identified on examination.  The record indicates that the 
veteran entered service in March 1996.  When she was examined 
for service in May 1996, she reported a history of hay fever, 
asthma, and shortness of breath.  Examination resulted in a 
diagnosis of mild allergic rhinitis.  However, inasmuch as 
this examination was apparently completed more than a month 
after she began active service, the Board concludes that no 
pertinent defect or disorder was noted at entrance into 
service.  Hence, allergic rhinitis was not "recorded in [an] 
examination report[]" within the meaning of 38 C.F.R. 
§ 3.304(b) and the presumption of sound condition, therefore, 
attaches.

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's allergic rhinitis existed prior to service.  In 
determining whether there is clear and unmistakable evidence 
that the injury or disease existed prior to service, the 
Board considers the history recorded at the time of 
examination together with "all other material evidence".  
See 38 C.F.R. § 3.304(b)(1).  In determining the inception of 
the veteran's allergic rhinitis, the applicable regulation 
requires that the following is to be considered:  medical 
judgment, accepted medical principles, history with regard to 
clinical factors pertinent to the basic character, origin and 
development of such injury or disease, and a thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.

The veteran's service medical records indicate that she 
reported to service examiners that she had a preexisting 
allergic rhinitis disorder.  Dr. Parry's letter reflects that 
the veteran's "seasonal and perennial allergic rhinitis" 
existed at least eight years prior to service.  Service 
medical records also reflect that the veteran was diagnosed 
and treated for allergic rhinitis after entering into active 
duty, and the private medical reports of record reflect post-
service diagnosis of allergic rhinitis.  The Board finds that 
the presumption of soundness has been rebutted by clear and 
unmistakable evidence that the veteran's allergic rhinitis 
existed prior to service.

Even though the veteran's allergic rhinitis has been found to 
have preexisted service, the presumption of aggravation must 
also be addressed.  When a condition is properly found to 
have been preexisting, the presumption of aggravation 
provides:

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306(a).

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of wartime service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is VA's 
burden to rebut the presumption of in-service aggravation.  
See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has held that "[t]emporary or intermittent [in-
service] flare-ups" of a preservice condition, without 
evidence of worsening of the underlying condition (as 
contrasted to symptoms), "are not sufficient to be 
considered 'aggravation in service'".  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991) (finding that, although there 
was temporary worsening of symptoms, the condition itself, 
which lent itself to flare-ups, did not worsen, and that the 
disability remained unaffected by the flare-ups).

In this case, although the veteran's allergic rhinitis was 
found to be symptomatic during service, there are no medical 
findings to support a conclusion that the underlying 
condition was permanently worsened during service.  As noted 
above, temporary flare-ups are not considered to be an 
increase in severity of a disability.  See Hunt, 1 Vet. App. 
at 297.  When the veteran was examined in February 1997, she 
reported that compared to her last medical 
assessment/physical examination, her overall health was the 
same.  She indicated that she intended to seek VA 
compensation for allergies/sinusitis and the examiner 
commented that she had seasonal allergic rhinitis but that no 
follow-up treatment was needed.  Clinical evaluation was 
negative for any pertinent abnormality and no pertinent 
diagnosis was given.

Based on the totality of the evidence of record, see 
38 C.F.R. § 3.380, the Board finds the veteran has not 
submitted or identified competent evidence indicating that 
her preexisting allergic rhinitis was aggravated during her 
period of active duty.  Whether her preexisting allergic 
rhinitis underwent an increase in the underlying pathology, 
as opposed to a temporary or intermittent in-service flare-
ups of symptoms, is a determination that requires medical 
evidence and not merely lay opinion.  While the veteran is 
competent to testify as to facts within his or her own 
observation and recollection, such as visible symptoms, she 
is not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience such as making a medical 
diagnosis or relating a medical disorder to a specific cause.  
See Espiritu, 2 Vet. App. at 494.  In the Board's opinion, 
the preponderance of the evidence clearly shows that the in-
service episode in May and June 1996 was merely a temporary 
or intermittent flare-up of the pre-service symptoms.  When 
she had been examined for service in 1996 it was noted that 
she reported experiencing hay fever symptoms 2 to 4 weeks in 
the Spring.  The impression of an ENT examiner was mild 
seasonal allergic rhinitis.  The in-service episode was 
simple the recurrence of the seasonal pre-service symptoms.  
This conclusion is clearly supported by the subsequent 
service medical records and the report of examination at the 
time of her release from service in February 1997.

The Board is cognizant that Dr. Parry's November 1997 letter 
outlining medical treatment of the veteran notes that 
"[r]eportedly, [the veteran] had increased nasal and ocular 
allergy symptoms while serving [in the Navy]."  The Court 
has held that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence satisfying the Grottveit requirement.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
the Board finds that that statement, indicating as it does 
that Dr. Parry was merely reporting what the veteran had 
expressed herself, cannot serve as medical evidence for the 
purpose of establishing aggravation of a preexisting 
disorder.  

Significantly, the medical records generated pursuant to 
examination and treatment after service are also devoid of 
evidence establishing that her allergic rhinitis underwent an 
increase in severity during service.  In sum, the veteran has 
provided no competent medical evidence showing that her 
allergic rhinitis, which has been shown to have existed prior 
to her military service, was aggravated by such service.  
Because an increase in severity has not been shown on the 
facts of record, the Board finds that the "presumption of 
aggravation" afforded by 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a) is not for application in this case.  See e.g., 
Crowe v. Brown, 7 Vet. App. 238 (1994).  Accordingly, the 
claim for service connection for an allergic rhinitis 
disorder is denied.


Analysis of Sinusitis with Headaches Claim.  Initially, the 
Board recognizes that neither in her discharge examination 
report, nor in any other of her other service medical 
records, is there medical diagnosis reflecting that the 
veteran's headaches were a separate disease entity of service 
origin.  Thus, the Board concurs with the RO's determination 
that the veteran's headaches were symptoms of allergic 
rhinitis, sinusitis, and/or TMD, and as such are not 
considered a disease or injury for purposes of entitlement to 
service connection.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The tenor of the veteran's assertions as they pertain to her 
claim based on sinusitis with headaches is that she was 
diagnosed with a chronic disorder in service, that the 
symptoms of this disorder have continued to the present, and 
that there is an etiological link between her current 
sinusitis disorder and her military service.  Again, it must 
be noted that although the veteran is competent to testify as 
to facts within her own observation and recollection, such as 
visible symptoms, her lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  See Grottveit, 5 Vet. App. at 
93.  

The record reflects that there was one in-service diagnostic 
impression of "clinical sinusitis" in May 1996.  However, 
the Board notes that when the veteran was seen for ENT 
consultation the following month, examination was negative 
for sinusitis.  The remainder of the veteran's service 
medical records, including the separation examination, do not 
record sinusitis of any type.  In view of such negative 
evidence and the lack of any medical opinion establishing 
that chronic sinusitis was present in service or that the 
current sinusitis disorder is linked to any incident of her 
military service, to include the episode of sinusitis 
reported therein, the Board concludes that service connection 
for sinusitis is not warranted on a direct basis or with 
application of 38 C.F.R. § 3.303(b).  See Savage, supra.

As set forth above, a claimant may obtain the benefit of § 
3.303(b) by showing a continuity of symptomatology.  See 
Savage, 10 Vet. App. 489.  A veteran's assertion of 
continuity of symptomatology, in and of itself, may be 
sufficient to well ground a claim by providing a nexus in 
some cases.  Id.  As the record indicates here, the veteran 
was treated for sinus problems before, during, and after 
service.  A number of her medical records indicate that she 
often self-medicated for those sinus problems.  As a 
layperson, the veteran is competent to provide evidence of 
the occurrence of observable symptoms during and following 
service.  Id. at 497.  However, unless the relationships 
between any present disability and the continuity of 
symptomatology demonstrated is one as to which a lay person's 
observation is competent, medical evidence demonstrating the 
relationship is still required to well ground the claim.  Id.  

It must be considered that there are many and diverse reasons 
that could explain the symptoms that the veteran states she 
has continuously experienced.  Expert medical opinion, which 
is lacking in the record, is required to establish such a 
nexus.  While her testimony is presumed to be credible, the 
veteran, as a lay person, is not competent to relate the 
symptoms of which she has complained both during and after 
service to her current disability.  As the record is devoid 
of any such competent medical evidence establishing a nexus 
between the most recent diagnosis of sinusitis with the 
veteran's service, the third prong of Caluza has not been 
fulfilled.  Thus the veteran has not submitted evidence of a 
well-grounded claim, based on continuity of symptomatology, 
of service connection for sinusitis with headaches.  38 
U.S.C.A. § 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board further finds that the RO has advised 
the veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any post-service medical evidence that has not 
already been obtained or requested that would well ground her 
claim.  McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The Board 
recognizes that the veteran requested that the RO obtain X-
rays allegedly pertinent to her claim.  The RO's attempt to 
obtain the X-rays, although unsuccessful, is noted as well.  
The Board concurs with the RO's finding that since the X-rays 
would only confirm a diagnosis that had already been 
recognized by the  RO as competent and probative, they would 
not provide additional pertinent evidence that could well 
ground her claim.  Furthermore, by this decision, the Board 
is informing the veteran of the evidence which is lacking and 
that is necessary to make her claim well grounded.

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that she has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).








ORDER

Service connection for allergic rhinitis is denied.

Service connection for sinusitis with headaches is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

